Exhibit 10.4

Execution

RABBI TRUST AGREEMENT

by and between

TECO ENERGY, INC.

and

THE BANK OF NEW YORK MELLON

and known as the

TECO ENERGY GROUP SUPPLEMENTAL RETIREMENT BENEFITS TRUST

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

PAGE

SECTION 1 - ESTABLISHMENT OF TRUST; INSTRUCTIONS

 

2

1.1

 

Definitions

 

2

1.2

 

Establishment of Trust

 

4

1.3

 

Authorized Instructions

 

4

1.4

 

Authentication

 

4

1.5

 

Security Procedure

 

4

1.6

 

On-Line Systems

 

5

1.7

 

Payments to Plan Participants

 

5

SECTION 2 - TRUST SERVICES

 

5

2.1

 

Holding Securities

 

5

2.2

 

Subcustodians

 

6

2.3

 

Depositories

 

6

2.4

 

Agents

 

6

2.5

 

Trustee Responsibility for Payment of Benefit When Company Is Insolvent

 

6

2.6

 

Payments to Company

 

7

2.7

 

Trustee Actions without Direction

 

7

2.8

 

Trustee Actions with Direction

 

7

2.9

 

Foreign Exchange Transactions

 

8

SECTION 3 - INVESTMENT OF THE TRUST FUND

 

8

3.1

 

Investment and Administrative Authority

 

8

SECTION 4 - CORPORATE ACTIONS

 

8

4.1

 

Notification

 

8

4.2

 

Direction

 

8

4.3

 

Partial Redemptions, Payments, Etc

 

8

SECTION 5 - SETTLEMENT OF TRADES  

 

9

5.1

 

Trading Instructions

 

9

5.2

 

Contractual Settlement and Income

 

9

5.3

 

Trade Settlement

 

9

SECTION 6 - DEPOSITS AND ADVANCES

 

9

6.1

 

Deposits

 

9

6.2

 

Sweep

 

9

6.3

 

Overdrafts and Indebtedness

 

9

6.4

 

Securing Repayment

 

9

6.5

 

Setoff

 

9

6.6

 

Disposition of Income

 

9

SECTION 7 - TAXES, REPORTS, RECORDS AND OTHER MATTERS

 

10

7.1

 

General Tax Responsibilities

 

10

7.2

 

Specific Tax Responsibilities

 

10

7.3

 

Pricing and Other Data

 

10

7.4

 

Statements and Reports

 

10

7.5

 

Review of Reports

 

11

7.6

 

Inspection of Books and Records

 

11

7.7

 

Required Disclosure

 

11

7.8

 

Centralized Functions

 

11

7.9

 

Sanctions

 

11

 

--------------------------------------------------------------------------------

 

SECTION 8 - PROVISIONS REGARDING TRUSTEE

 

12

8.1

 

Standard of Care

 

12

8.2

 

Duties

 

12

8.3

 

Limitation on Liability

 

12

8.4

 

Force Majeure

 

13

8.5

 

Fees

 

13

8.6

 

Indemnification

 

13

SECTION 9 - AMENDMENT OR TERMINATION; REMOVAL OR RESIGNATION; APPOINTMENT OF
SUCCESSOR; ASSIGNMENT

 

13

9.1

 

Amendment or Termination

 

13

9.2

 

Removal or Resignation

 

13

9.3

 

Appointment of Successor

 

13

9.4

 

Successors and Assigns/U.S. Special Resolution Regime Transferability

 

14

9.5

 

Assignment or Alienation

 

14

SECTION 10 - ADDITIONAL PROVISIONS

 

14

10.1

 

Line Item Assets

 

14

10.2

 

Appropriate Action

 

14

10.3

 

Governing Law

 

14

10.4

 

Sovereign Immunity

 

14

10.5

 

Representations

 

15

10.6

 

USA PATRIOT Act

 

15

10.7

 

Notices

 

15

10.8

 

Entire Agreement

 

15

10.9

 

Necessary Parties

 

15

10.10

 

No Third Party Beneficiaries

 

15

10.11

 

Execution in Counterparts

 

15

APPENDIX A - LIST OF COVERED PLANS

 

A-1

APPENDIX B - INFORMATION SECURITY PROGRAM

 

B-1

 

 

ii

--------------------------------------------------------------------------------

 

RABBI TRUST AGREEMENT

AGREEMENT (“Agreement”), dated as of the latest date set forth on the signature
page hereto (“Effective Date”) between TECO ENERGY, INC. (the “Company”) and THE
BANK OF NEW YORK MELLON, a bank organized under the laws of the state of New
York (the “Trustee”).

WITNESSETH:

WHEREAS, the Company has adopted the nonqualified deferred compensation plan(s),
individually and collectively, listed in Appendix A, as may be amended from time
to time (“Plan”);

WHEREAS, the Company has incurred or expects to incur liability under the terms
of such Plan with respect to the individuals covered by such Plan;

WHEREAS, pursuant to the terms of that certain Original Trust Agreement between
the Company and JPMorgan Chase Bank, N.A. (the “Predecessor Trustee”) (the
“Original Trust Agreement”), the Company established and maintained a trust and
contributed to the trust the assets that shall be held therein, subject to the
claims of the Company’s creditors in the event of the Company’s insolvency until
(i) paid to Participants in such manner and at such times as are specified in
the Plan and communicated to the Trustee pursuant to the Original Trust
Agreement, (ii) applied for the benefit of the Company’s creditors in accordance
with the terms of the Original Trust Agreement, and/or (iii) returned to the
Company in accordance with the terms of the Original Trust Agreement;

WHEREAS, the Company has experienced a “Change in Control” as that term is
defined in the Original Trust Agreement, and certain provisions of the Original
Trust Agreement pertaining to a Change in Control, including the irrevocability
of the Trust, are now in effect;

WHEREAS, the Company has appointed the Trustee as successor trustee to the
Predecessor Trustee, effective as of January 1, 2020;

WHEREAS, in connection with the appointment of the Trustee, the Company and the
Trustee desire to amend and restate the instrument governing the Trust in its
entirety, pursuant to the terms set forth herein;

WHEREAS, the Company wishes to appoint the Trustee as trustee of the Trust
effective as of the date hereof and in accordance with the terms of this
Agreement;

WHEREAS, the Trustee is willing to serve as the successor trustee of the Trust
effective as of the Effective Date in accordance with the terms of this
Agreement;

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of ERISA and/or
for the purpose of providing benefits under an excess benefit plan as that term
is defined in Section 3(36) of ERISA to certain employees in excess of the
limitations on contributions and benefits imposed by §415 of the Internal
Revenue Code of 1986, as amended (the “Code”); and

WHEREAS, it is the intention of the Company to utilize certain contributions to
the Trust to provide a source of funds to assist it in meeting its liabilities
under the Plan.

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

 

 

 

--------------------------------------------------------------------------------

 

SECTION 1 – ESTABLISHMENT OF TRUST; INSTRUCTIONS

1.1Definitions. Whenever used in this Agreement, the following words shall have
the meanings set forth below:

“Authorized Instructions” shall have the meaning set forth in Section 1.3.

“Authorized Person” shall mean any Person authorized by the Company or an
Investment Manager to give Oral or Written Instructions with respect to the
Trust Fund or with respect to foreign exchange, derivative investments or
information and transactional web based services provided by the Trustee or a
BNY Mellon Affiliate. Authorized Persons shall include Persons authorized by an
Authorized Person. Authorized Persons, their signatures and the extent of their
authority shall be provided by Written Instructions. The Company shall cause the
Investment Manager to furnish the Trustee with Written Instructions identifying
Authorized Persons and their signatures. The Trustee may conclusively rely on
the authority of Authorized Persons until it receives a Written Instruction to
the contrary.

“BNY Mellon Affiliate” shall mean any direct or indirect subsidiary of The Bank
of New York Mellon Corporation.

“Book-Entry System” shall mean the U.S. Federal Reserve/Treasury book-entry
system for receiving and delivering securities, its successors and nominees.

“Business Day” shall mean any day on which the Trustee and relevant Depositories
and Subcustodians are open for business.

“Centralized Functions” shall have the meaning set forth in Section 7.8.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Country Risk Events” shall have the meaning set forth in Section 2.1.

“Customer-Related Data” shall have the meaning set forth in Section 7.8.

“Data Providers” shall mean pricing vendors, analytics providers, brokers,
dealers, investment managers, Authorized Persons, Subcustodians, Depositories
and any other Person providing Market Data to the Trustee.

“Data Terms Website” shall mean,
http://www.bnymellon.com/products/assetservicing/vendoragreement.pdf or any
successor website the address of which is provided by the Trustee to the
Company.

“Depository” shall include the Book-Entry System, the Depository Trust Company,
Euroclear, Clearstream Banking S.A., the Canadian Depository System, CLS Bank
and any other securities depository, book-entry system or clearing agency (and
their respective successors and nominees) authorized to act as a securities
depository, book-entry system or clearing agency pursuant to applicable law.

“Designated Party” shall have the meaning set forth in Section 7.1.

“Economic Sanctions Compliance Program” shall mean those programs, policies,
procedures and measures designed to ensure compliance with, and prevent
violations of, Sanctions.

“Employer Securities” shall mean stock, warrants, options or other obligations
issued by the Company.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Insolvent” or “Insolvency” means (i) the Company is unable to pay its debts as
they become due, or (ii) the Company is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.

“Investment Manager” shall mean an investment manager, within the meaning of
Section 3(38) of ERISA, with respect to the Trust Fund which has been appointed
by the Company pursuant to Section 3.1.

“Losses” shall mean, collectively, losses, costs, expenses, damages, liabilities
and claims.

“Market Data” shall mean pricing or other data related to Securities and other
assets. Market Data includes but is not limited to security identifiers,
valuations, bond ratings, classification data, and other data received from
investment managers and others.

2

--------------------------------------------------------------------------------

 

“Operational Losses” shall have the meaning set forth in Section 2.2.

“Oral Instructions” shall mean instructions expressed in spoken words received
by the Trustee.

“Participant(s)” shall mean one or more individuals covered by the Plan,
including the beneficiaries of a deceased Participant.

“Payment Schedule” shall mean a written direction that sets forth (i) the amount
payable with respect to each Participant, or other instructions acceptable to
the Trustee for determining the amount so payable; (ii) the form in which such
amount is to be paid; and (iii) the timing of each such payment.

“Plan” shall mean the nonqualified deferred compensation plan(s), individually
and collectively, of the Company listed in Appendix A, as may be amended from
time to time.

“Person” or “Persons” shall mean any entity or individual.

“Property” shall mean any assets held by the Trustee, but shall not include Real
Estate or Employer Securities.

“Real Estate” shall mean direct interests in real property, leaseholds or
mineral interests and shall include assets secured by any of the foregoing.

“Required Care” shall have the meaning set forth in Section 2.2.

“Sanctions” shall mean all economic sanctions, laws, rules, regulations,
executive orders and requirements administered by any governmental authority of
the U.S. (including the U.S. Office of Foreign Assets Control) and the European
Union (including any national jurisdiction or member state thereof), in addition
to any other applicable authority with jurisdiction over the Company.

“Securities” shall include, without limitation, any common stock and other
equity securities, depository receipts, limited partnership and limited
liability company interests, bonds, debentures and other debt securities, notes
or other obligations, and any instruments representing rights to receive,
purchase, or subscribe for the same, or representing any other rights or
interests therein (whether represented by a certificate or held in a Depository,
with a Subcustodian or on the books of the issuer) that are acceptable to the
Trustee.

“Subcustodian” shall mean a bank or other financial institution (other than a
Depository) that is utilized by the Trustee or by a BNY Mellon Affiliate,
pursuant to Section 2.2 hereof in connection with the purchase, sale or custody
of Securities or cash hereunder.

“Tax Obligations” shall mean taxes, withholding, certification and reporting
requirements, claims for exemptions or refund, interest, penalties, additions to
tax and other related expenses.

“Third Party Service Provider” shall mean a service provider hired by the
Trustee to provide or to assist the Trustee with providing value-added services
requested by the Company.

“Trust” shall mean the trust governed by this Trust Agreement, and it shall be
known as the TECO Energy Group Supplemental Retirement Benefits Trust.

“Trust Fund” means the total assets in the Trust.

“Written Instructions” shall mean written communications received by the Trustee
by S.W.I.F.T., overnight delivery, postal services, facsimile transmission,
email, on-line communication system or other method or system, each as specified
by the Trustee as available for use in connection with the services hereunder.

3

--------------------------------------------------------------------------------

 

1.2Establishment of Trust.

a.The Company hereby appoints the Trustee as trustee for the Trust , consisting
of such sums of money and other property as from time to time shall be paid and
delivered to and accepted by the Trustee from the Company. The Company, in its
sole discretion, may at any time, or from time to time, make additional deposits
in trust with the Trustee of cash or other property reasonably acceptable to the
Trustee. The Trustee shall not have any right to compel such additional
deposits. The Trustee shall have no duty to determine or collect contributions
to the Trust which may be required under the Plan or this Agreement and shall
have no responsibility for any property until it is actually received and
accepted by the Trustee. The Company shall have the sole duty and responsibility
for the determination of the accuracy or sufficiency of the contributions to be
made under the Plan to the Trust. All money and other property paid or delivered
to and accepted by the Trustee shall become the principal of the Trust to be
held, administered and disposed of by the Trustee as provided in this Agreement.

b.The Trust hereby established is irrevocable.

c.The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code, and shall be construed accordingly. The Company
represents and warrants to the Trustee that: (i) the Plan for which benefits are
or may become payable under this Trust is not subject to Part 4 of Subtitle B of
Title I of ERISA; and (ii) the Plan covers, and will cover, only a select group
of management or highly compensated employees as contemplated by Section 401(a)
of ERISA and/or the Plan is an excess benefit plan as set forth in Section 3(36)
of ERISA, such sections of ERISA being further defined by interpretations,
opinions and rulings of the Department of Labor.

d.The principal of the Trust and any earnings thereon shall be held separate and
apart from other funds of the Company and shall be used exclusively for (i) the
payment of benefits to the Participants under the Plan; (ii) payments for the
benefit of the general creditors of the Company in the event of its Insolvency
in accordance with the terms of this Agreement; and/or (iii) payments to the
Company in accordance with the provisions of this Agreement. The Participants
shall have no preferred claim on, nor any beneficial ownership interest in, any
assets of the Trust. Any rights created under the Plan and this Agreement shall
be mere unsecured contractual rights of the Participants against the Company.
Any assets held by the Trust will be subject to the claims of the Company’s
general creditors under federal and state law in the event of Insolvency.

e. The establishment of the Trust is intended to aid the Company in meeting its
obligations to make payments to Participants under the Plan and shall not affect
the Company’s continuing obligation to pay benefits to Participants under the
Plan except that the Company’s liability under the Plan shall be offset by
actual payments made on its behalf by the Trustee.

f. In no event shall the Trustee have any duty or responsibility with respect to
compliance with Section 409A of the Code. The Trustee may conclusively presume
that each instruction or direction it receives from the Company or an Authorized
Person is in compliance with Section 409A of the Code, including any Payment
Schedule.

1.3Authorized Instructions. The Trustee shall be entitled to rely upon any Oral
or Written Instructions actually received by the Trustee and reasonably believed
by the Trustee to be from an Authorized Person (“Authorized Instructions”). The
Company hereby agrees that the Authorized Person shall have the responsibility
for determining that the Authorized Instructions are in accordance with the
terms of the Plan and applicable law. The Company agrees that an Authorized
Person shall forward to the Trustee Written Instructions confirming Oral
Instructions by the close of business of the same day that such Oral
Instructions are given to the Trustee. The Trustee may act on such Oral
Instructions but is not obligated to do so until Written Instructions are
received. The Company agrees that the fact that Written Instructions confirming
Oral Instructions are not received or that contrary Written Instructions are
received by the Trustee shall in no way affect the validity or enforceability of
transactions authorized by such Oral Instructions and effected by the Trustee.

1.4Authentication. If the Trustee receives Written Instructions that appear on
their face to have been transmitted by an Authorized Person via (i) facsimile,
email, or other electronic method that is not secure, or (ii) secure electronic
transmission containing applicable authorization codes, passwords or
authentication keys, the Company understands and agrees that the Trustee cannot
determine the identity of the actual sender of such Written Instructions and
that the Trustee shall be entitled to conclusively presume that such Written
Instructions have been sent by an Authorized Person and are Authorized
Instructions. The Company shall be responsible for ensuring that only Authorized
Persons transmit such Written Instructions to the Trustee and that all
Authorized Persons treat applicable user and authorization codes, passwords and
authentication keys with appropriate care.

1.5Security Procedure. The Company acknowledges and agrees that it is fully
informed of the protections and risks associated with the various methods of
transmitting Written Instructions to the Trustee and that there may be more
secure methods of transmitting Written Instructions than the method selected by
the sender. The Company agrees that the security procedures, if any, to be
followed in connection with a transmission of Written Instructions provide to it
a commercially reasonable degree of protection in light of its particular needs
and circumstances.

4

--------------------------------------------------------------------------------

 

1.6On-Line Systems. If an Authorized Person elects to transmit Written
Instructions through an on-line communication system offered by the Trustee, the
use thereof shall be subject to any terms and conditions contained in a separate
written agreement. If an Authorized Person elects, with the Trustee’s prior
consent, to transmit Written Instructions through an on-line communications
service owned or operated by a third party, the Company agrees that the Trustee
shall not be responsible or liable for the reliability or availability of any
such service. Trustee’s Information Security Program is attached hereto as
Appendix B.

1.7Payments to Plan Participants.

a.The entitlement of a Participant to benefits under the Plan shall be
determined by the Company or such party as it shall designate under the Plan,
and any claim for such benefits shall be considered and reviewed under the
procedures set out in the Plan. The Company shall notify the Trustee of such
determination and shall direct payment, or commencement of payment, of such
benefits. The Company shall have the sole responsibility for determining the
eligibility of any Participant for benefits or for determining the amount and
duration of the payment of such benefits.

b.The Company shall deliver to the Trustee a Payment Schedule upon the later of
the execution of this Agreement or the commencement of payments to one or more
Participants. The Company shall be responsible for notifying the Trustee in
writing of any change in the information on the Payment Schedule. The Trustee
shall make payments to the Participants in accordance with the Payment Schedule
most recently provided to it by the Company.

c.The Company may make payment of benefits directly to the Participants as they
become due under the terms of the Plan. The Company shall notify the Trustee
pursuant to Authorized Instructions of its decision to make payment of benefits
directly within a reasonable time prior to the time amounts are payable to
Participants. The notification of the Trustee by the Company to make payments
directly to a Participant shall be considered a change of the Payment Schedule
affecting such Participant. The Company may direct the Trustee to reimburse it
from the Trust Fund provided it supplies the Trustee with evidence acceptable to
the Trustee of payments made by the Company to Participants.

d.If the principal of the Trust, together with any earnings thereon, are not
sufficient to make a payment of benefits in accordance with the terms of the
Payment Schedule, the Trustee shall be obligated to make a payment only to the
extent that it has principal and earnings in the Trust. The Trustee shall notify
the Company when principal and earnings are not sufficient to make payments as
directed and there are no longer any assets in the Trust. The Company shall
either (i) immediately make up the balance of each such payment as it falls due,
(ii) make a contribution to cover the balance due and any future payments, as it
determines in its sole discretion, or (iii) terminate the Trust, if permissible
hereunder, and make future payments directly from the Company.

SECTION 2 – TRUST SERVICES

2.1Holding Securities. Subject to the terms hereof, the Company hereby
authorizes the Trustee to hold any Securities in registered form in the name of
the Trustee or one of its nominees. Securities held hereunder shall be
segregated on the Trustee’s books and records from the Trustee’s own property.
The Trustee shall be entitled to utilize Subcustodians and Depositories in
connection with its performance hereunder. Securities and cash held through
Subcustodians shall be held subject to the terms and conditions of the Trustee’s
or a BNY Mellon Affiliate’s agreements with such Subcustodians. Securities and
cash deposited by the Trustee in a Depository will be held subject to the rules,
terms and conditions of such Depository. Subcustodians may hold Securities in
Depositories in which such Subcustodians participate. Unless otherwise required
by local law or practice or a particular subcustodian agreement, Securities
deposited with Subcustodians will be held in a commingled account in the name of
the Trustee or a BNY Mellon Affiliate for its clients. The Trustee shall
identify on its books and records the Securities and cash belonging to the Trust
Fund, whether held directly or indirectly through Depositories or Subcustodians.
In no event shall the Trustee be liable for any Losses arising out of the
holding of Securities or cash in any particular country, including but not
limited to, Losses resulting from nationalization, expropriation or other
governmental actions; regulation of the banking or securities industry; exchange
or currency controls or restrictions, devaluations or fluctuations or currency
redenomination; availability of Securities or cash or market conditions which
prevent the transfer of property or the execution of Securities transactions or
affect the value of property (“Country Risk Events”).

5

--------------------------------------------------------------------------------

 

2.2Subcustodians. The Trustee shall exercise reasonable care in the selection or
retention, monitoring and continued use of Subcustodians in light of prevailing
rules, practices, procedures and circumstances in the relevant market (the
“Required Care”).

With respect to any Losses incurred by the Trust, the Company or any other
person as a result of the acts or the failure to act by any Subcustodian
(“Operational Losses,”) which specifically excludes Losses arising out of or
relating to Country Risk Events), the Trustee shall be liable for:

a.Operational Losses with respect to Securities or cash held by the Trustee with
or through a BNY Mellon Affiliate; and

b.Operational Losses with respect to Securities or cash held by the Trustee with
or through a Subcustodian (other than a BNY Mellon Affiliate) to the extent that
such Operational Losses were directly caused by failure on the part of the
Trustee to exercise Required Care.

With respect to all other Operational Losses not covered by clauses (a) and (b)
above, the Trustee shall take appropriate action to recover Operational Losses
from such Subcustodian, and Trustee’s sole liability shall be limited to amounts
recovered from such Subcustodian (exclusive of reasonable, documented costs and
expenses incurred by the Trustee).

In addition, the Trustee shall be liable for repayment to the Trust of cash
credited to the Trust Fund and credited to any relevant cash account at the
Subcustodian that the Trustee is not able to recover from the Subcustodian
(other than as a result of Country Risk Events).

2.3Depositories. The Trustee shall have no liability whatsoever for the action
or inaction of any Depository or for any Losses resulting from the maintenance
of Securities with a Depository. The Trustee shall be liable to repay cash
credited to the Trust Fund and credited to any relevant account at such
Depository (other than as a result of Country Risk Events).

2.4Agents. The Trustee may appoint agents, including BNY Mellon Affiliates, on
such terms and conditions as it deems appropriate to perform its services
hereunder. Except as otherwise specifically provided herein, no such appointment
shall discharge the Trustee from its obligations hereunder.

2.5Trustee Responsibility for Payment of Benefits When Company Is Insolvent.

a.At all times during the continuance of this Trust, the principal and income of
the Trust shall be subject to the claims of the general creditors of the Company
under federal and state law as set forth below.

i.The Board of Directors or the Chief Executive Officer of the Company shall
inform the Trustee in writing of the Company’s Insolvency.

ii.Unless the Trustee, in its capacity as trustee and not in its proprietary
capacity, has actual knowledge of the Company’s Insolvency, or has received
written notice from the Company or a person claiming to be a creditor and
alleging that the Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company is Insolvent. The Trustee may in all events rely on
such evidence concerning the Company’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company’s solvency. In all cases, the Trustee shall
be entitled to conclusively rely upon the written notice of the Board of
Directors or the Chief Executive Officer of the Company when determining whether
the Company is Insolvent.

iii.If at any time (1) the Trustee has actual knowledge of the Company’s
Insolvency, (2) the Board of Directors or the Chief Executive Officer of the
Company has notified the Trustee that the Company is Insolvent, or (3) a person
claiming to be a creditor of the Company alleges in writing to the Trustee that
the Company has become Insolvent, the Trustee shall discontinue payments to the
Participants and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. Nothing in this Agreement shall in any way diminish
any rights of the Participants to pursue their rights as general creditors of
the Company with respect to benefits due under the Plan or otherwise.

iv.The Trustee shall resume the payment of benefits to the Participants in
accordance with Section 1.7 only after the Trustee has received written notice
from the Board of Directors or the Chief Executive Officer of the Company that
the Company is not Insolvent (or is no longer Insolvent).

6

--------------------------------------------------------------------------------

 

b. Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to this Section and subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments due to the Participants under the
terms of the Plan (as certified to the Trustee by the Company) for the period of
such discontinuance, less the aggregate amount of any payments made to the
Participants by the Company in lieu of the payments provided for hereunder
during any such period of discontinuance.

2.6 Payments to Company. Except as otherwise specifically provided in this
Agreement, the Company shall not have the right or power at any time to direct
the Trustee to return to the Company any or all of the Trust assets.

2.7 Trustee Actions without Direction. With respect to the Trust Fund, the
Trustee shall:

a.Receive income and other payments due to the Trust Fund;

b.Carry out any exchanges of Securities or other corporate actions not requiring
discretionary decisions;

c. Facilitate access by the Company or its designee to ballots or online systems
to assist in the voting of proxies received for eligible positions of Securities
held in the Trust Fund (excluding bankruptcy matters);

d.Forward to the Company or its designee information (or summaries of
information) that the Trustee receives from Depositories or Subcustodians
concerning Securities in the Trust Fund (excluding bankruptcy matters);

e.Forward to the Company or its designee an initial notice of bankruptcy cases
relating to Securities held in the Trust Fund and a notice of any required
action related to such bankruptcy cases as may be received by the Trustee. No
further action or notification related to the bankruptcy case shall be required;

f.Endorse for collection checks, drafts or other negotiable instruments received
on behalf of the Trust Fund; and

g.Have the authority to deposit cash in accounts bearing interest at a
reasonable rate in the banking department of the Trustee or an affiliated
banking organization.

2.8Trustee Actions with Direction. The Trustee shall take the following actions
in the administration of the Trust Fund only pursuant to Authorized
Instructions:

a.Settle purchases and sales of Securities and process other transactions,
including, without limitation, free receipts and deliveries. In no event shall
the Trustee be directed to cause the Trust to hold or invest in (i) Employer
Securities (other than amounts held in pooled investment vehicles in which the
Trust invests) or (ii) Real Estate;

b. Purchase or sell, write or issue, puts, calls, or other options, covered or
uncovered, enter into financial futures contracts, forward placement contracts
and standby contracts, swaps, synthetic GICs and other derivative investments,
and in connection therewith, custody and pledge assets of the Trust Fund;

c. Settle transactions in foreign exchange or foreign exchange contracts,
provided that the Trustee may establish rules or limitations concerning any
foreign exchange facility made available;

d. Enter into insurance contracts for the purposes of investment or otherwise
and take such other actions with respect to insurance contracts as directed. The
Trust shall be the beneficiary of any life insurance policy that is an asset of
the Trust. The Trustee shall not be directed to loan to any person the proceeds
of any borrowing against a life insurance policy;

e. Deliver Securities in the Trust Fund if an Authorized Person advises the
Trustee that the Company has entered into a separate securities lending
agreement, provided that the Company executes such agreements as the Trustee may
require in connection with such arrangements;

7

--------------------------------------------------------------------------------

 

f. Institute suits or legal proceedings subject to the Trustee’s receipt of
satisfactory indemnity for fees and expenses; and

g. Take any other action as necessary to perform hereunder as directed pursuant
to Authorized Instructions.

No such actions shall give this Trust the objective of carrying on a business
and dividing the profits therefrom, within the meaning of Section 301.7701-1 of
the Procedure and Administrative Regulations promulgated pursuant to the Code.

2.9Foreign Exchange Transactions. Any foreign exchange transaction effected by
the Trustee in connection with this Agreement may be entered with the Trustee or
a BNY Mellon Affiliate acting as a principal or otherwise through customary
channels. The Company or the Investment Manager may issue standing Written
Instructions with respect to foreign exchange transactions, but the Trustee may
establish rules or limitations concerning any foreign exchange facility made
available to the Trust Fund. With respect to foreign exchange transactions done
through The Bank of New York Mellon’s Global Markets FX Desk, it is acting as a
principal counterparty on its own behalf and is not acting as a fiduciary or
agent for, or in connection with, the Company, the Trust, or an Investment
Manager.

SECTION 3 – INVESTMENT OF THE TRUST FUND

3.1Investment and Administrative Authority.

a. The Company may appoint (and remove) one or more Investment Managers, which
may include the Trustee or an affiliate of the Trustee, provided such
appointment of the Trustee or its affiliate is set forth and governed by a
separate investment management agreement. To the extent that assets of the Trust
Fund are not so managed by an Investment Manager, the Company shall manage all
such assets. The Company and each Investment Manager shall designate in writing
the Authorized Parties who shall represent such party in dealing with the
Trustee. All rights associated with assets of the Trust shall be exercised by
the Company or an Investment Manager, whichever has investment discretion over a
particular asset, and shall in no event be exercisable by, or at the discretion
of, the Participants.

b.The Trustee, in its capacity as trustee of the Trust Fund, shall have no
discretionary investment duties with respect to the Trust Fund. The Trustee
shall have no duty to inquire whether Authorized Instructions received from the
Company or an Investment Manager are in accordance with the Plan or investment
guidelines, or to review the assets purchased, retained or sold. The Trustee
shall not be responsible or liable for any diminution of value of any securities
or other property held by the Trustee (or its subcustodians).

c.The Company shall have the right at any time, and from time to time, in its
sole discretion to substitute assets of equal fair market value, as determined
by the Company, for any asset held by the Trust. The Trustee shall have no
obligation to determine or verify the fair market value of such assets.

SECTION 4 – CORPORATE ACTIONS

4.1 Notification. The Trustee shall notify the Company or its designee of rights
or discretionary corporate actions as promptly as practicable under the
circumstances, provided that the Trustee has actually received notice of such
right or discretionary corporate action from the relevant Subcustodian or
Depository. Without actual receipt of such notice, the Trustee shall have no
liability for failing to so notify the Company.

4.2 Direction. Whenever there are voluntary rights that may be exercised or
alternate courses of action that may be taken by reason of the Trust Fund’s
ownership of Securities, the Company or its designee shall be responsible for
making any decisions relating thereto and for directing the Trustee to act. In
order for the Trustee to act, it must receive Authorized Instructions using the
Trustee generated form or clearly marked as instructions, addressed as the
Trustee may from time to time request, by such time as the Trustee shall advise
the Company or its designee. If the Trustee does not receive Authorized
Instructions by such deadline, the Trustee shall not be liable for failure to
take any action relating to or to exercise any rights conferred by such
Securities.

4.3Partial Redemptions, Payments, Etc. The Trustee shall promptly advise the
Company or its designee upon its notification of a partial redemption, partial
payment or other action with respect to a Security affecting fewer than all such
Securities held within the Trust Fund. If the Trustee, any Subcustodian or
Depository holds any Securities affected by one of the events described, the
Trustee, the Subcustodian or Depository may select the Securities to participate
in such partial redemption, partial payment or other action in any
non-discriminatory manner that it customarily uses to make such selection.

8

--------------------------------------------------------------------------------

 

SECTION 5 – SETTLEMENT OF TRADES

5.1 Trading Instructions. An Authorized Person shall deliver or cause to be
delivered to the Trustee all information necessary for the Trustee to settle
purchases or sales. For the purpose of settling purchases of Securities, an
Authorized Person shall cause the Trustee to be provided with sufficient
immediately available funds for all such transactions by such time and date as
conditions in the relevant market dictate.

5.2 Contractual Settlement and Income. The Trustee may, as a matter of
bookkeeping convenience, credit the Trust Fund with the proceeds from the sale,
redemption or other disposition of Securities or interest, dividends or other
distributions payable on Securities prior to its actual receipt of final payment
therefor. All such credits shall be conditional until the Trustee’s actual
receipt of final payment and may be reversed by the Trustee to the extent that
final payment is not received. Payment with respect to a transaction will not be
“final” until the Trustee shall have received immediately available funds that
under applicable local law, rule or practice are irreversible and not subject to
any security interest, levy or other encumbrance, and that are specifically
applicable to such transaction.

5.3 Trade Settlement. Transactions will be settled using practices customary in
the jurisdiction or market where the transaction occurs. The Company understands
that when the Trustee is instructed to deliver Securities against payment,
delivery of such Securities and receipt of payment therefor may not be completed
simultaneously. The Company assumes, on behalf of the Trust, full responsibility
for all risks involved in connection with the Trustee’s delivery of Securities
pursuant to Authorized Instructions in accordance with local market practice.

SECTION 6 – DEPOSITS AND ADVANCES

6.1 Deposits. The Trustee may hold cash in the Trust Fund or may arrange to have
such cash held by a BNY Mellon Affiliate or Subcustodian, or with a Depository.
Where cash is on deposit with the Trustee, a Subcustodian, a BNY Mellon
Affiliate or a Depository, it will be subject to the terms of this Agreement and
such deposit terms and conditions as may be issued by such entity from time to
time.

6.2 Sweep. Cash may be swept as directed by the Company or an Investment Manager
to investment vehicles offered by the Trustee or to other investment vehicles.
Cash may be uninvested when it is received or reconciled to an account in the
Trust Fund after the deadline to be swept into a target vehicle, or when held
for short periods of time related to transaction settlements. The Company
acknowledges that, as part of the Trustee’s compensation, the Trustee will earn
interest on cash balances held by the Trustee, including disbursement balances
and balances arising from purchase and sale transactions, as provided in the
Trustee’s indirect compensation disclosures.

6.3Overdrafts and Indebtedness. The Trustee may, in its sole discretion, advance
funds in any currency hereunder. If an overdraft occurs in the Trust Fund
(including, without limitation, overdrafts incurred in connection with the
settlement of securities transactions, funds transfers or foreign exchange
transactions) or if the Trust is for any other reason indebted to the Trustee,
the Trustee shall be entitled, and the Company authorizes the Trustee, to
collect from the Trust the amount of the advance, overdraft or indebtedness,
plus accrued interest at a rate then charged by the Trustee to its institutional
trust clients in the relevant currency.

6.4Securing Repayment. In order to secure repayment of the Trust’s obligations
(whether or not matured) to the Trustee, the Company on behalf of the Trust
hereby pledges and grants to the Trustee a continuing first lien and security
interest in, and right of setoff against, all of the Plan and Trust’s right,
title and interest in and to the Trust Fund and the Securities, money and other
Property now or hereafter held in the Trust Fund (including proceeds thereof);
provided, that the Company does not grant the Trustee a security interest in any
Securities issued by an affiliate of the Trustee (as defined in Section 23A of
the Federal Reserve Act). The Company represents that the Trust owns the
Securities in the Trust Fund free and clear of all liens, claims, security
interests, and the first lien and security interest granted therein shall be
subject to no setoffs, counterclaims, or other liens prior to or on a parity
with it in favor of any other party (other than specific liens granted preferred
status by statute). The Company shall take any additional steps required to
assure the Trustee of such priority security interest, including notifying third
parties or obtaining their consent. The Trustee shall be entitled to collect
from the Trust Fund sufficient cash for reimbursement, and if such cash is
insufficient, to sell the Securities in the Trust Fund to the extent necessary
to obtain reimbursement. In this regard, the Trustee shall be entitled to all
the rights and remedies of a pledgee and secured creditor as if the Trust is in
default under applicable laws, rules or regulations as then in effect.

6.5 Setoff. The Trustee has the right to debit any cash in the Trust Fund for
any amount payable by the Company in connection with any and all obligations of
the Company to the Trustee. In addition to the rights of the Trustee under
applicable law and other agreements, at any time when the Company shall not have
honored any and all of its obligations to the Trustee, the Trustee shall have
the right without notice to the Company to retain or set-off against such
obligations of the Company any cash the Trustee may hold for the Company, and
any obligations (whether or not matured) that the Trustee may have to the
Company in any currency. Any such asset of, or obligation to, the Company may be
transferred to the Trustee in order to effect the above rights.

6.6 Disposition of Income. During the term of this Trust, all income received by
the Trust, net of expenses and taxes, shall be accumulated and reinvested except
as otherwise specifically provided herein.

9

--------------------------------------------------------------------------------

 

SECTION 7 – TAXES, REPORTS, RECORDS AND OTHER MATTERS

7.1 General Tax Responsibilities.

a. The Trustee shall prepare and timely file any U.S. federal tax return or
timely report and pay any amounts due with respect to such U.S. return or report
(based on information in the Trustee’s possession and to the extent funded) as
required by law for a trustee, unless the Company otherwise directs in writing.
In addition to the foregoing, the Trustee shall provide such other services with
respect to Tax Obligations as requested by the Company and agreed to by the
Trustee in writing. Except as otherwise provided in this Section, or as may be
required of a directed trustee by applicable law after the Effective Date and
mutually agreed by the parties, the Trustee shall have no obligation or
liability with respect to Tax Obligations, including, without limitation, any
obligation to file or submit returns or reports with any state, foreign or other
taxing authorities.

b. The Trustee may consult with and rely upon the Company in all matters
pertaining to Tax Obligations in respect of the Trust. The Company shall provide
and/or shall cause any party it designates (“Designated Party”) to provide
information necessary for the Trustee to fulfill its obligations with respect to
Tax Obligations in a timely manner. The Trustee shall be fully protected in
relying upon its consultations with the Company and on any information provided
by the Company or a Designated Party.

c.To the extent the Company desires a Designated Party to undertake
responsibilities with respect to Tax Obligations, including those Tax
Obligations imposed on the Trustee under any law, the Company shall inform the
Trustee in writing as to which Designated Party or Parties have been delegated
such responsibilities and should receive information from the Trustee. The
Trustee shall provide to the Company or a Designated Party on a timely basis any
information in the Trustee’s possession requested by the Company or a Designated
Party to fulfill its responsibilities with respect to a Tax Obligation. The
Company shall be solely responsible to cause the Designated Party to fulfill
such responsibilities. The Company shall indemnify the Trustee with respect to
any liability concerning Tax Obligations resulting from the actions or failures
to act of the Company or the Designated Party.

7.2Specific Tax Responsibilities.

a.Upon receipt of sufficient information, the Trustee shall make reasonable
efforts to file claims for exemptions or refunds with respect to withheld
foreign (non-United States) taxes in instances in which such claims are
appropriate.

b.The Trustee shall provide the Company or a Designated Party any data or
materials received by the Trustee concerning potential unrelated business
taxable income. However, the Trustee shall have no responsibility to
independently collect data or informational materials with respect to unrelated
business taxable income received by the Trust or to prepare and file any forms
to report unrelated business taxable income to the Trust. Pursuant to Authorized
Instructions, the Trustee shall pay from the Trust the amount of any unrelated
business income tax due, as determined by the Company or a Designated Party.

7.3Pricing and Other Data. In providing Market Data related to the Trust Fund in
connection with this Agreement, the Trustee is authorized to use Data Providers.
The Trustee may follow Authorized Instructions in providing pricing or other
Market Data, even if such instructions direct the Trustee to override its usual
procedures and Market Data sources. The Trustee shall be entitled to rely
without inquiry on all Market Data (and all Authorized Instructions related to
Market Data) provided to it, and the Trustee shall not be liable for any Losses
incurred as a result of Market Data that contains errors or that is inaccurate
or incomplete. The Company acknowledges that certain pricing or valuation
information may be based on calculated amounts rather than actual market
transactions and may not reflect actual market values, and that the variance
between such calculated amounts and actual market values may be material. The
Trustee shall not be required to inquire into the pricing of any Securities or
other assets even though the Trustee may receive different prices for the same
Securities or assets. Market Data may be the intellectual property of the Data
Providers, which may impose additional terms and conditions upon the Company’s
use of the Market Data. The additional terms and conditions can be found on the
Data Terms Website. The Company agrees to those terms as they are posted in the
Data Terms Website from time to time. Certain Third Party Service Providers may
not utilize an Authorized Person’s directed price due to system constraints or
differing data sources. Performance measurement and analytic services may use
different data sources than those used by the Trustee to provide Market Data for
the Trust Fund, which may result in differences between custodial reports and
performance measurement and analytic reports.

7.4 Statements and Reports. The Trustee shall make available to the Company a
monthly report of all transfers to or from the Trust Fund and a statement of all
holdings in the Trust Fund as of the last Business Day of each month. The
Company may elect to receive certain information electronically through the
Internet to an email address specified by it for such purpose. By electing to
use the Internet for this purpose, the Company acknowledges that such
transmissions are not encrypted and therefore are not secure. The Company
further acknowledges that there are other risks inherent in communicating
through the Internet such as the possibility of virus contamination and
disruptions in service, and agrees that the Trustee shall not be responsible for
any loss, damage or expense suffered or incurred by the Company or any person
claiming by or through the Company as a result of the use of such methods.

10

--------------------------------------------------------------------------------

 

7.5Review of Reports. If, within ninety (90) days after the Trustee makes
available to the Company a statement with respect to the Trust Fund, the Company
has not given the Trustee written notice of any exception or objection thereto,
the statement shall be deemed to have been approved, and in such case, the
Trustee shall not be liable for any claims concerning such statements.

7.6Inspection of Books and Records. The Company shall have the right, at its own
expense and with reasonable prior written notice to the Trustee, to inspect the
Trustee’s books and records directly relating to the Trust Fund during normal
business hours or to designate an accountant to make such inspection.

7.7 Required Disclosure. With respect to Securities that are registered under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or that are
issued by an issuer registered under the Investment Company Act of 1940, as
amended, Section 14(b) of the Exchange Act and Rule 14b-2 promulgated thereunder
require the Trustee to disclose to issuers of such Securities, upon their
request, the name, address and securities position of the Trustee’s clients who
are “beneficial owners” (as defined in the Exchange Act) of the issuer’s
Securities, unless the beneficial owner objects to such disclosure. The Exchange
Act defines a “beneficial owner” as any person who has or shares the power to
vote a security (pursuant to an agreement or otherwise) or who directs the
voting of a security. The Company has designated on the signature page hereof,
whether: (1) as beneficial owner, it objects to the disclosure of its name,
address and securities position to any U.S. issuer that requests such
information pursuant to the Exchange Act for the specific purpose of direct
communications between such issuer and the Company; or (2) the Trustee shall
contact the Company’s investment manager with respect to relevant Securities to
make the decision whether it objects to the disclosure of the beneficial owner’s
name, address and securities position to any U.S. issuer that requests such
information pursuant to the Exchange Act.

With respect to Securities issued outside the United States, the Trustee shall
disclose information required by any Depository, the laws and regulations of the
relevant jurisdiction, rules of the relevant stock exchange or organizational
documents of an issuer. The Trustee is also authorized to supply any information
regarding the Trust Fund that is required by any law, regulation or rules now or
hereafter in effect. The Company agrees to supply the Trustee with any required
information if it is not otherwise reasonably available to the Trustee.

7.8 Centralized Functions. The Bank of New York Mellon Corporation is a global
financial organization that provides services to clients through its affiliates
and subsidiaries in multiple jurisdictions (the “BNY Mellon Group”). The BNY
Mellon Group may centralize functions, including audit, accounting, risk, legal,
compliance, sales, administration, product communication, relationship
management, storage, compilation and analysis of customer-related data, and
other functions (the “Centralized Functions”) in one or more affiliates,
subsidiaries and third-party service providers. Solely in connection with the
Centralized Functions, (i) the Company consents to the disclosure of, and
authorizes the Trustee to disclose, information regarding the Company and its
accounts (“Customer-Related Data”) to the BNY Mellon Group and to its
third-party service providers who are subject to confidentiality obligations
with respect to such information and (ii) the Trustee may store the names and
business addresses of the Company’s employees on the systems or in the records
of the BNY Mellon Group or its service providers. In addition, the BNY Mellon
Group may aggregate Customer-Related Data with other data collected and/or
calculated by the BNY Mellon Group, and the BNY Mellon Group will own all such
aggregated data, provided that the BNY Mellon Group shall not distribute the
aggregated data in a format that identifies Customer-Related Data with the
Company. The Company is authorized to consent to the foregoing and confirms that
the disclosure to and storage by the BNY Mellon Group of such information does
not violate any relevant data protection legislation. In addition, the Trustee
may disclose Customer-Related Data as required by law or at the request of any
governmental or regulatory authority.

7.9 Sanctions.

a.Throughout the term of this Agreement, the Company: (i) shall maintain, and
comply with, an Economic Sanctions Compliance Program which includes measures to
accomplish effective and timely scanning of all relevant data with respect to
Participants and with respect to incoming or outgoing Property or transactions;
(ii) shall ensure that neither the Company nor any of its affiliates, directors,
officers, employees or Participants (to the extent such Participants are covered
by this Agreement) is an individual or entity that is, or is owned or controlled
by an individual or entity that is: (A) the target of Sanctions, or (B) located,
organized or resident in a country or territory that is, or whose government is,
the target of Sanctions; and (iii) shall not, directly or indirectly, use the
Fund in any manner that would result in a violation of Sanctions.

b.The Company will promptly provide to the Trustee such information as the
Trustee reasonably requests in connection with the matters referenced in this
Section 7.9, including information regarding the Trust Fund, the Property held
or to be held in the Trust Fund, the source thereof, and the identity of any
individual or entity having or claiming an interest therein. The Trustee may
decline to act or provide services in respect of any Trust Fund, and take such
other actions as it, in its reasonable discretion, deems necessary or advisable,
in connection with the matters referenced in this Section 7.9. If the Trustee
declines to act or provide services as provided in the preceding sentence,
except as otherwise prohibited by applicable law or official request, the
Trustee will inform the Company as soon as reasonably practicable.

11

--------------------------------------------------------------------------------

 

SECTION 8 – PROVISIONS REGARDING TRUSTEE

8.1Standard of Care. The Trustee shall act with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, including implementing and
maintaining an ISP, as defined in Appendix B, hereto (the “Standard of Care”).

8.2Duties. The duties of the Trustee shall only be those specifically undertaken
pursuant to this Agreement and shall be subject to such other limits on
liability as are set out herein.

8.3 Limitation on Liability. Notwithstanding anything contained elsewhere in
this Agreement, the Trustee’s liability hereunder is limited as follows:

a.The Trustee shall not be liable for Losses except to the extent that such
Losses are a direct result of the Trustee’s negligence or willful misconduct.

b.Neither party shall be liable to the other party or the Trust for indirect,
consequential or special damages arising in connection with this Agreement even
if such party has been advised of the possibility of such damages.

c.The Trustee is not a party to, and has no duties or responsibilities under,
the Plan other than those that may be expressly contained in this Agreement. The
Company acknowledges that the Plan does not impose any duties on the Trustee
other than those contained in this Agreement. Notwithstanding anything to the
contrary contained elsewhere in this Agreement, any reference to the Plan or
Plan provisions which requires knowledge or interpretation of the Plan shall
impose a duty upon the Company to communicate such knowledge or interpretation
to the Trustee. The Trustee shall have no obligation to know or interpret any
portion of the Plan and shall in no way be liable for any proper action taken
under this Agreement contrary to the Plan. Possession of a copy of all or a
portion of the Plan document shall not constitute knowledge on the part of the
Trustee;

d.The duties of the Trustee shall be limited to the assets held in the Trust
Fund, and the Trustee shall have no duties with respect to assets held by any
other person including, without limitation, any other trustee for the Plan. The
Company hereby agrees that the Trustee shall not serve as, and shall not be
deemed to be, a co-trustee under any circumstances;

e. The Trustee shall not be responsible for the title, validity or genuineness
of any Securities or evidence of title thereto received by it or delivered by it
pursuant to this Agreement or for Securities held hereunder being freely
transferable or deliverable without encumbrance in any relevant market;

f. The Trustee shall not be responsible for the failure to receive payment of,
or the late payment of, income or other payments due to the Trust Fund;

g. The Trustee shall have no duty to take any action to collect any amount
payable on Securities in default or if payment is refused after due demand and
presentment;

h. The Trustee may obtain the advice of reputable counsel of its own choosing or
counsel for the Company and, to the extent not prohibited by applicable law,
shall be fully protected with respect to anything done or omitted by it in good
faith in conformity with such advice;

i. If the Trustee undertakes or defends any litigation or other legal
proceedings arising in connection with this Trust, the Company agrees to
indemnify the Trustee against the Trustee’s costs, expenses and liabilities
(including, without limitation, attorneys’ fees and expenses) relating thereto
and to be primarily liable for such payments. If the Company does not pay such
costs, expenses and liabilities in a reasonably timely manner, the Trustee may
obtain payment from the Trust Fund. The Trustee shall have no responsibility or
obligation to use its own proprietary funds to cover such costs, expenses and
liabilities;

j.The Trustee shall have no duty or responsibility to inquire into, make
recommendations, supervise, or determine the suitability of any transactions
affecting the Trust Fund and shall have no liability with respect to the
Company’s or an Authorized Person’s decision to invest in Securities or to hold
cash in any currency;

k.The Trustee shall have no responsibility if the rules or procedures imposed by
Depositories, exchange controls, asset freezes or other laws, rules, regulations
or orders at any time prohibit or impose burdens or costs on the transfer of
Securities or cash to, by or for the Trust Fund; and

12

--------------------------------------------------------------------------------

 

l.The Trustee shall have no liability for any Losses arising from the insolvency
of any Person, including but not limited to a Subcustodian (other than a BNY
Mellon Affiliate), Depository, broker, bank, and a counterparty to the
settlement of a transaction or to a foreign exchange transaction, except as
provided in Sections 2.2 and 2.3 above.

m.The Trustee shall have no liability for any Losses arising from (a) any action
or inaction of the Predecessor Trustee as predecessor trustee of the Trust, or
(b) any other action or inaction with respect to the Trust prior to the date of
this Agreement, including without limitation the removal of the Predecessor
Trustee and the appointment of the Trustee.

8.4 Force Majeure. The Trustee will maintain and update from time to time
business continuation and disaster recovery procedures with respect to its
directed trustee business that it determines from time to time meet reasonable
commercial standards. Notwithstanding anything in this Agreement to the
contrary, the Trustee shall not be responsible or liable for any failure to
perform under this Agreement or for any Losses to the Trust Fund resulting from
any event beyond the reasonable control of the Trustee.

8.5 Fees. The Trustee shall be paid the fees and charges as may be specifically
agreed upon from time to time by the Company in writing and such other fees and
charges at the Trustee’s standard rates for such services as may be applicable
and agreed to by the Company in writing. The Trustee shall be reimbursed for
out-of-pocket expenses that are a normal incident of the services provided
herein. The Trustee is authorized to charge and collect from the Trust Fund its
fees and expenses unless such fees and expenses are paid directly by the Company
or prohibited by law.

8.6 Indemnification. Except to the extent prohibited by applicable law, the
Trust and the Company shall jointly and severally indemnify and hold harmless
the Trustee from and against all Losses, including reasonable counsel fees and
expenses in connection with third party claims and/or in connection with a
successful defense of claims asserted by the Company and/or on behalf of the
Trust, (a) relating to or arising out of the performance of the Trustee’s
obligations under this Agreement, except to the extent resulting from the
Trustee’s negligence or willful misconduct, (b) arising from any action or
inaction of the Predecessor Trustee as predecessor trustee of the Trust, or (c)
arising from any other action or inaction with respect to the Trust prior to the
date of this Agreement, including without limitation the removal of the
Predecessor Trustee and the appointment of the Trustee. The Trustee shall
indemnify and hold harmless the Company and the Trust from any and all Losses,
including reasonable counsel fees and expenses, arising out of the Trustee’s
breach of the Standard of Care subject to Section 8.3 hereof. This provision
shall survive the termination of this Agreement.

SECTION 9 – AMENDMENT OR TERMINATION; REMOVAL OR RESIGNATION; APPOINTMENT OF
SUCCESSOR; ASSIGNMENT

9.1Amendment or Termination.

a.This Agreement may be amended only by written agreement between the Company
and the Trustee. The Company shall be responsible for ensuring that no such
amendment conflicts with the terms of the Plan or makes the Trust revocable. At
the request of the Trustee, the Company shall provide written confirmation to
that effect.

b.The Company may terminate the Trust prior to making all benefit payments if
all Participants entitled to benefits under the Plan have approved the
termination in writing. The Company shall certify to the Trustee that it has
obtained such written approvals and upon request provide copies to the Trustee.
Upon termination of the Trust any assets remaining in the Trust shall be
returned to the Company.

9.2Removal or Resignation. The Trustee may be removed with respect to all or
part of the Trust Fund upon receipt of thirty (30) days’ written notice (unless
a shorter or longer period is agreed upon) from the Company. The Trustee may
resign as Trustee hereunder upon one hundred twenty (120) days’ written notice
(unless a shorter or longer period is agreed upon) delivered to the Company. In
the event of such removal or resignation, a successor trustee will be appointed
and the Trustee shall transfer the Trust Fund, less such amounts as may be
reasonable and necessary to cover its compensation and expenses.

9.3Appointment of Successor.

a. In the event the Company fails to appoint a successor trustee within sixty
(60) days of receipt of written notice of resignation, the Trustee reserves the
right to seek the appointment of a successor trustee from a court of competent
jurisdiction. The Trust account established by the Trustee shall terminate after
a successor trustee has accepted its duties and the Trustee has transferred all
assets then held by the Trustee to the successor trustee. Thereafter the Trustee
shall have no duties, responsibilities or liability with respect to this
Agreement or the acts or omissions of any successor trustee.

13

--------------------------------------------------------------------------------

 

b. Any successor trustee must be a bank, a trust company or other party that may
be granted corporate trustee powers under federal or state law. The appointment
shall be effective when accepted in writing by the new trustee, who shall have
all of the rights and powers of the former trustee, including ownership rights
in the Trust assets. The former trustee shall execute any instrument necessary
or reasonably requested by the Company or the successor trustee to evidence the
transfer. The Trustee shall not be responsible for any action or inaction of any
successor trustee.

c. The Trustee need not examine the records and acts of any prior trustee. The
Trustee shall not be responsible for, and the Company shall indemnify and defend
the Trustee from, any claim or liability resulting from any action or inaction
of any prior trustee or from any other past event, or any condition existing at
the time it becomes Trustee.

9.4 Successors and Assigns/U.S. Special Resolution Regime Transferability.

a. This Agreement is not assignable by either the Trustee or the Company without
the prior written consent of the other, except that (i) the Trustee may assign
this Agreement to any BNY Mellon Affiliate, (ii) any entity, that shall by
merger, consolidation, purchase, or otherwise, succeed to substantially all the
trust business of the Trustee shall, upon such succession and without any
appointment or other action by the Company, be and become successor trustee
hereunder, and (iii) the Company may assign this Agreement to an affiliate with
the prior written consent of the Trustee, such consent to be subject to the
Trustee’s standard client acceptance procedures. The Trustee agrees to provide
notice of such successor trustee to the Company. Any assignment in violation of
this provision shall be voidable at the option of the non-assigning party. This
Agreement shall be binding upon, and inure to the benefit of, the Company and
the Trustee and their respective successors and permitted assigns.

b. Notwithstanding anything herein to the contrary, in the event the Trustee
becomes subject to a proceeding under a U.S. special resolution regime, the
transfer of the Agreement (and any interest and obligation in or under, and any
property securing, the Agreement) from the Trustee will be effective to the same
extent as the transfer would be effective under the U.S. special resolution
regime if the Agreement (and any interest and obligation in or under, and any
property securing, the Agreement) were governed by the laws of the United States
or a state of the United States; and, in the event the Trustee or any affiliate
becomes subject to a proceeding under a U.S. special resolution regime, default
rights with respect to the Agreement that may be exercised against the Trustee
are permitted to be exercised to no greater extent than the default rights could
be exercised under the U.S. special resolution regime if the Agreement were
governed by the laws of the United States or a state of the United States.

9.5Assignment or Alienation. Benefits payable to Participants under this
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

SECTION 10 – ADDITIONAL PROVISIONS

10.1 Line Item Assets. The Trustee may reflect on its books and records certain
bookkeeping entries for Trust Property including, but not limited to, mutual
funds, book-entry securities and limited partnership interests that are selected
and monitored by an Authorized Person. The Trustee shall rely without
independent verification on information provided by the Company or its designee
regarding such Trust Property, including but not limited to positions and market
valuations.

10.2 Appropriate Action. The Trustee is hereby authorized and empowered to take
any action with respect to the Trust Fund that it deems necessary or appropriate
to perform is obligations specifically set forth in this Agreement.

10.3 Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive laws of the state of New York without regard to its
conflict of laws provisions. The parties consent to the jurisdiction of a state
or federal court situated in New York City, New York in connection with any
dispute hereunder. The Company irrevocably waives any objection it may now or
hereafter have to venue in such court and any claim that a proceeding brought in
such court has been brought in an inconvenient forum. The parties hereby
expressly waive, to the full extent permitted by applicable law, any right to
trial by jury with respect to any judicial proceeding arising from or related to
this Agreement.

10.4 Sovereign Immunity. To the extent that in any jurisdiction the Company may
now or hereafter be entitled to claim, for itself or its assets, immunity from
suit, execution, attachment (before or after judgment) or other legal process,
the Company irrevocably agrees not to claim, and hereby waives, such immunity.

14

--------------------------------------------------------------------------------

 

10.5 Representations.

a. Each party represents and warrants to the other that it has full authority to
enter into this Agreement upon the terms and conditions hereof and that the
individual executing this Agreement on its behalf has the requisite authority to
bind such party to this Agreement, and that the Agreement constitutes a binding
obligation of such party enforceable in accordance with its terms.

b. The Company further represents and warrants to the Trustee that:

(i) any and all corporate or other actions necessary or appropriate to effect
the removal of the Predecessor Trustee and the appointment of the Trustee have
been taken, including without limitation obtaining the necessary approval of the
Participants or a portion thereof as prescribed in the Original Trust Agreement;

(ii) the removal of the Predecessor Trustee and the appointment of the Trustee
did not, and execution of this Agreement will not, constitute a violation of the
terms of the Plan, the Original Trust Agreement, or any applicable law; and

(iii) the Company acknowledges and agrees that by entering into this Agreement,
the Trustee makes no representation and provides no advice as to the compliance
of this Agreement with the Original Trust Agreement or any consequences,
including tax consequences, thereof.

10.6 USA PATRIOT Act. The Company hereby acknowledges that the Trustee is
subject to federal laws, including the Customer Identification Program (“CIP”)
requirements under the USA PATRIOT Act and its implementing regulations,
pursuant to which the Trustee must obtain, verify and record information that
allows the Trustee to identify the Company. Accordingly, prior to opening an
account hereunder, the Trustee will ask the Company to provide certain
information including, but not limited to, the Company’s name, physical address,
tax identification number and other information that will help the Trustee to
identify and verify the Company’s identity such as organizational documents,
certificate of good standing, license to do business, or other pertinent
identifying information. The Company agrees that the Trustee cannot open an
account hereunder unless and until the Trustee verifies the Company’s identity
in accordance with the Trustee’s CIP.

10.7 Notices. Notices shall be in writing and shall be addressed to the Trustee
or the Company at the address set forth on the signature page or such other
address as any party may designate in writing to the others. All notices shall
be effective upon receipt.

10.8 Entire Agreement. This Agreement and any related fee agreement constitute
the entire agreement with respect to the matters dealt with herein, and
supersede all previous agreements, whether oral or written, and documents with
respect to such matters.

10.9 Necessary Parties. The Trustee reserves the right to seek a judicial or
administrative determination as to its proper course of action under this
Agreement. Nothing contained herein will be construed or interpreted to deny the
Trustee or the Company the right to have the Trustee’s account judicially
determined. To the extent permitted by law, only the Trustee and the Company
shall be necessary parties in any application to the courts for an
interpretation of this Agreement or for an accounting by the Trustee, and no
Participant under the Plan or other person having an interest in the Trust Fund
shall be entitled to any notice or service of process. Any final judgment
entered in such an action or proceeding shall, to the extent permitted by law,
be conclusive upon all persons.

10.10 No Third Party Beneficiaries. The provisions of this Agreement are
intended to benefit only the parties hereto, their respective successors and
assigns, and Participants under the Plan. There are no other third party
beneficiaries.

10.11Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and said counterparts
when taken together shall constitute but one and the same instrument and may be
sufficiently evidenced by one set of counterparts.

[Signature page follows]

 

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

Authorized Signer of:

 

Authorized Officer of:

TECO ENERGY, INC.

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

 

 

By:

 

/s/ Greg Blunden

 

By:

 

 /S/ JOHN FIORAVANTI

Name:

 

   Greg Blunden

 

Name:

 

   JOHN FIORAVANTI

Title:

 

   CFO

 

Title:

 

   VP, RELATIONSHIP MANAGER

Date:

 

   12/20/19

 

Date:

 

   12/30/19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notice:

 

Address for Notice:

702 N. Franklin Strt.

 

The Bank of New York Mellon

Tampa FL, 33602

 

500 GRANT STREET,151-4040

 

 

PITTSBURGH PA 15258

 

 

 

Attention:

 

Associate General Counsel

 

Attention:

 

JOHN FIORAVANTI

 

 

 

 

 

 

 

By:

 

/s/ David Nicholson

 

 

 

 

Name:

 

   David Nicholson

 

 

 

 

Title:

 

   Vice President

 

 

 

 

Date:

 

   12/20/19

 

 

 

 

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

702 N. Franklin Strt.

 

 

 

 

Tampa FL, 33602

 

 

 

 

Attention:

 

 Associate General Counsel

 

 

 

 

 

Pursuant to Section 7.7:

[ ]  as beneficial owner, Company OBJECTS to disclosure

[ ]  as beneficial owner, Company DOES NOT OBJECT to disclosure

[ X ]  Trustee shall CONTACT THE COMPANY’S INVESTMENT MANAGER with respect
relevant Securities to make the decision whether it objects to disclosure

IF NO BOX IS CHECKED, TRUSTEE SHALL RELEASE SUCH INFORMATION UNTIL IT RECEIVES A
CONTRARY WRITTEN INSTRUCTION FROM THE COMPANY.

 

 

2019.9.26.TECO Energy.BNY Mellon Post COC Rabbi Trust.docx

 

 

16

--------------------------------------------------------------------------------

 

APPENDIX A

List of Covered Plans

TECO ENERGY GROUP SUPPLEMENTAL RETIREMENT BENEFITS PLAN

 

 

A-1

--------------------------------------------------------------------------------

 

APPENDIX B

Information Security Program

Capitalized terms not defined herein shall have the meaning set forth in the
Agreement.

I.

Information Security Program Overview.

A.“Confidential Information” means, with respect to a party, the terms of the
Agreement and all non-public business and financial information of such party
(including, with respect to the Trust, information regarding the accounts and
information about plan participants and beneficiaries) and including, with
respect to the Trustee, information regarding its practices and procedures
related to the services provided under the Agreement (the “Services”)) disclosed
to the other party in connection with the Agreement.

B. During the term of the Agreement, the Trustee will implement and maintain an
information security program ("ISP") with written policies and procedures and
reasonably designed to protect the confidentiality and integrity of the Trust’s
Confidential Information provided to the Trustee in accordance with the
Agreement and when in the Trustee’s possession or under the Trustee’s control
(“Customer Data”). The ISP will include administrative, technical and physical
safeguards, appropriate to the type of Customer Data concerned, reasonably
designed to: (i) maintain the integrity, confidentiality and availability of
Customer Data; (ii) protect against anticipated threats or hazards to the
security or integrity of Customer Data; (iii) protect against unauthorized
access to or use of Customer Data that could result in substantial harm or
inconvenience to the Trust or its the Trusts, and (iv) provide for secure
disposal of Customer Data.

C. The Trustee’s program is dynamic and may be modified to address technological
changes or changes in the threat landscape, the Trustee’s business activities or
other factors. The Trustee reserves the right to modify the ISP at any time,
provided that the Trustee shall not diminish the overall level of protection
this Appendix B is intended to provide.

D.The Trustee shall, at all times, comply with all federal and state laws and
regulations applicable to the Services performed by the Trustee under the
Agreement.

II.

Security Incident Response and Notice.

A.The Trustee will maintain a documented incident management process designed to
ensure timely detection of security events and response thereto.

B.In the event of a declared Security Incident, the Trustee will, (i) promptly
and without undue delay notify the Trust and the Company after it becomes aware
of the Security Incident, (ii) provide updates to the Trust regarding the
Trustee’s response and (iii) use reasonable efforts to implement measures
designed to prevent a reoccurrence of Security Incidents of a similar nature.
The notification and updates from the Trustee to the Trust shall include, if
known, reasonable information regarding the nature of the Security Incident
(including, if known, the number of unique pieces of Customer Data affected) and
the corrective actions taken or to be taken by the Trustee.

C.“Security Incident” means any known breach of nonpublic personal information
as defined in the Gramm-Leach-Bliley Act of 1999 (“NPPI”) that is notifiable
under state law or (ii) loss or unauthorized access, disclosure, use, alteration
or destruction of Customer Data.

III.

Governance. The Trustee shall, no more than once in a 12 month period, (i) and
upon request, provide a copy of its most recent SSAE-18 or equivalent external
audit report to the Trust, which the Trust may disclose solely to its internal
or external auditors that are subject to written confidentiality obligations to
use reasonable care to safeguard the report and not to disclose the report to
any third party or use the report for any purpose other than evaluating the
Trustee’s security controls; (ii) engage a third party provider to perform
penetration testing of the Trustee systems used to provide the Services and
provide the Trust confirmation of such testing, upon request and (iii)
participate in the Trust’s reasonable information security due diligence
questionnaire process, upon request.

B-1

--------------------------------------------------------------------------------

 

IV.

Network and Communications Security.

A.Asset Management. The Trustee will maintain an inventory of its system
components, hardware and software used to provide the Services, and will review
and update such inventory in accordance with the ISP.

B.Change Management. The Trustee shall require that changes to its network or
software used to provide the Services are tested and applied pursuant to a
documented change management process.

C.Security Monitoring. The Trustee will monitor cyber threat intelligence feeds
daily. The Trustee will deploy Denial of Service (DoS) and Distributed DoS
solutions.

D.Network Segmentation. The Trustee’s infrastructure utilizes a multi-tier
architecture, including a DMZ, to isolate the internal infrastructure from
external networks. Traffic from external sources will traverse firewalls and
pass through multiple layers of malware protection prior to processing. The
Trustee’s production environment used to provide the Services will be segregated
from pre-production regions and the Trustee’s internal segment.

E.Vulnerability Management. The Trustee will maintain a documented process to
identify and remediate security vulnerabilities affecting its systems used to
provide the Services. The Trustee will classify security vulnerabilities using
industry recognized standards and conduct continuous monitoring and testing of
its networks, hardware and software including regular penetration testing and
ethical hack assessments. The Trustee will remediate identified security
vulnerabilities in accordance with its process.

F.Malicious Code. The Trustee will deploy industry standard malicious code
protection and identification tools across its systems and software used to
provide the Services.

G.Communications. The Trustee will protect electronic communications used in the
provision of Services, including instant messaging and email services, using
industry standard processes and technical controls and in accordance with the
ISP.

V.

Application Security. The ISP will require that in-house application development
be governed by a documented secure software development life cycle methodology,
which will include deployment rules for new applications and changes to existing
applications in live production environments.

VI.

Logging. The ISP will require the maintenance of network and application logs as
part of the Trustee’s security information and event management processes. Logs
are retained in accordance with law applicable to the Trustee’s provision of the
Services as well as the Trustee’s applicable policies. The Trustee uses various
tools in conjunction with such logs, which may include behavioral analytics,
security monitoring case management, network traffic monitoring and analysis, IP
address management and full packet capture.

VII.

Data Security.

A.Identity Access Management. The Trustee will implement reasonable and industry
recognized user access rules for users accessing Customer Data based on the need
to know and the principle of least privilege, and including user ID and password
requirements, session timeout and re-authentication requirements, unsuccessful
login attempt limits, privileged access limits and multifactor authentication or
equivalent safeguard where risk factors indicate that single factor
authentication is inadequate.

B.Data Segregation. The ISP will require that (i) Customer Data is stored in
either physically or logically segregated databases from other Trustee data and
(ii) different databases are maintained for development, testing, staging and
production environments used in the provision of Services.

C. Encryption. The Trustee will (i) encrypt Customer Data in transit to an
external network using transport layer security or other encryption method and
(ii) protect Customer Data at rest, in each case as the Trustee determines to be
appropriate in accordance with the ISP and law applicable to the Trustee’s
provision of the Services.

D.Remote Access. The ISP will restrict remote access to Trustee systems to
authorized users using multifactor authentication or equivalent safeguard, and
will require such access to be logged.

B-2

--------------------------------------------------------------------------------

 

E. Devices. The Trustee will restrict the transfer of Customer Data from its
network to mass storage devices. The Trustee will use a mobile device management
system or equivalent tool when mobile computing is used to provide the Services.
Applications on such authenticated devices will be housed within an encrypted
container and the Trustee will maintain the ability to remote wipe the contents
of the container.

F.Data Leakage Prevention (DLP). The Trustee will deploy DLP tools reasonably
designed to help detect and prevent unauthorized transfers of Customer Data
outside the Trustee’s network.

G. Disposal. The Trustee will maintain chain of custody procedures and require
that any Customer Data requiring disposal be rendered inaccessible, cleaned or
scrubbed from such hardware and/or media using industry recognized methods.

VIII.

Personnel. The Trustee will undertake background checks during the recruitment
process of personnel involved in the provision of the Services, subject to
applicable laws, and require its personnel involved in the provision of Services
to undertake annual training on the aspects of the ISP applicable to the
personnel’s job function.

IX.

Physical Security. The Trustee will deploy perimeter security such as barrier
access controls around its facilities processing or storing Customer Data. The
ISP will include (i) procedures for validating visitor identity and
authorization to enter the premises, which may include identification checks,
issuance of identification badges and recording of entry purpose of visit and
(ii) physical security policies for personnel, such as a “clean desk” policy. In
accordance with its ISP and applicable law, the Trustee will install closed
circuit television (“CCTV”) systems and CCTV recording systems to monitor and
record access to controlled areas, such as data centers and server rooms.

X.

Subcontracting. The Trustee will implement a third party governance program
designed to provide oversight over unaffiliated agents used to provide the
Services. The Trustee’s responsibilities and obligations to Company with respect
to such agents shall be as set forth in Section 2.4 of the Agreement.

XI.

BCP/DR. The Trustee will implement business continuity and disaster recovery
plans designed to minimize interruptions of service and ensure recovery of
systems and applications used to provide the Services. Such business approved
plans shall cover the facilities, systems, applications and employees that are
critical to the provision of the Services, and will be tested at least annually
to validate that the recovery strategies, requirements and protocols are viable
and sustainable.

B-3